 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT

 9                      FOR THE EASTERN DISTRICT OF CALIFORNIA
10   AMGUARD INSURANCE COMPANY, a               )    CASE NO. 2:19-CV-02254-JAM-KJN
     Pennsylvania corporation,                  )    ASSIGNED TO: Hon. John A. Mendez
11                                              )
                  Plaintiff,                    )
12                                              )
           v.                                   )    ORDER RE DISMISSAL OF ENTIRE
13                                              )    ACTION WITH PREJUDICE
     KOU T. XIONG, a California citizen,        )
14   individually and doing business as LAW     )
     OFFICES OF KOU T. XIONG; MEE Y.            )
15   VANG, a California citizen,                )
                                                )
16                Defendants.                   )
                                                )
17                                              )
                                                )
18                                              )
                                                )
19                                              )
                                                )
20
21         Having considered the Joint Stipulation re Dismissal of Entire Action with
22   Prejudice filed by Plaintiff AmGUARD Insurance Company and Defendants Kou T.
23   Xiong and Mee Y. Vang, and for good cause shown,
24         IT IS HEREBY ORDERED THAT:
25         1. This entire action is dismissed with prejudice;
26   \\\
27   \\\
28
                                               -1-
                                  [PROPOSED] ORDER RE DISMISSAL
 1         2. Each party is to bear its own attorneys’ fees and costs:
 2         IT IS SO ORDERED.

 3
 4   DATED: March 6, 2020

 5
                                                       /s/ John A. Mendez________________
 6                                                     Hon. John A. Mendez
                                                       United States District Court Judge
 7
 8
     Submitted by:
 9
     WESTON & McELVAIN LLP
10   Richard C. Weston (State Bar No. 126491)
     Wynn C. Kaneshiro (State Bar No. 166683)
11   1960 East Grand Avenue, Suite 400
     El Segundo, California 90245
12   Telephone:    (213) 596-8000
     Facsimile:    (213) 596-8039
13   E-mail:       rweston@wmattorneys.com
                   wckaneshiro@wmattorneys.com
14
     Attorneys for Plaintiff AmGUARD Insurance
15   Company

16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 -2-
                                  [PROPOSED] ORDER RE DISMISSAL
